Lupiano, J., dissents in a memorandum as follows: Lupiano, J. (dissenting).
I would affirm the order denying defendants’ motion to amend their answer to add the affirmative defense of release for the reasons stated by Special Term, except insofar as Special Term opined that the defendants demonstrated sufficient proof to raise a factual issue concerning the scope of the releases. In my view, considering the undisputed facts presented by this record as a whole impels the conclusion that, as a matter of law, the releases were nongeneral.